Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Proposed EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Mr. Kent: the amendments are presented below along with Examiner Notes presented in italics. The reason for the main amendment is explained in the last Examiner Note of claim 1, the others are sort of house keeping.

The application has been amended as follows: 

a plurality of hydraulic fracturing units, each of the plurality of hydraulic fracturing units comprising: 
a chassis; 
a reciprocating plunger pump connected to the chassis and configured to pump a fracturing fluid; 
a powertrain connected to the chassis and configured to power the reciprocating plunger pump, the powertrain including a direct drive gas turbine engine and a drivetrain, the direct drive gas turbine engine operable using two or more different types of fuel; and 
auxiliary equipment located onboard the chassis, the auxiliary equipment driven by electric motors to support operation of the hydraulic fracturing unit including the reciprocating plunger pump and the powertrain; (Examiner Note: there are a plurality of auxiliary equipment, so the additions below of “of the plurality…” clarified this; the claims already included this in some locations)
one or more electric power arrangements configured to power the auxiliary equipment of the plurality of hydraulic fracturing units, each electric power arrangement of the one or more electric power arrangements comprising[[:]]  an engine-generator set configured to generate electric power; 
an electric power network configured to deliver electric power generated by at least one of the one or more electric power arrangements to the auxiliary equipment of the plurality of hydraulic fracturing units, the electric power network being coupled to a first engine-generator set of a first hydraulic fracturing unit of the plurality of hydraulic fracturing units and first electric motors of the first hydraulic fracturing unit, 
the electric power network being switchably connectable to one or more of a utility power grid, a battery bank, or an Examiner Note: a first engine-generator set of the second frac unit had not been previously set forth…raising clarity issue) set of a second hydraulic fracturing unit of the plurality of hydraulic fracturing units, and
the electric power network being configured to deliver electric power generated by the first engine-generator set to the first electric motors to drive first 
and (Examiner Note: this phrase seemed to be a broader recitation of part of the limitation presented in the paragraph immediately before; I basically re-organized the language and presented this broad statement as an introduction of the network above…changing supply to deliver) 
a manifold connected to respective reciprocating plunger pumps of the plurality of hydraulic fracturing units, the manifold configured to deliver fracturing fluid from the respective reciprocating plunger pumps to the well; 
wherein the electric power network comprises an electric bus (Examiner Note: as previously presented each power arrangement had an engine-generator and a network meaning there were a plurality of networks, so the amended reference to “the network” became unclear; this amendment sets forth that there are a plurality of engine-generators connected to a network; this clarifies and simplifies the language throughout all the dependent claims) affixed to the manifold and connecting the plurality of hydraulic fracturing units to the first electric power arrangement to power the plurality of hydraulic fracturing units.


5. (Amended) The system of claim 1, wherein the first electric power arrangement further comprises a battery bank chargeable from power generated by the first engine- generator set, and the electric power network is configured to switchably connect the battery bank to the one or more of the plurality of electric motors to deliver first electric motors responsive to the failure or fault of the first engine-generator set. (Examiner Note: this is as set forth in claims 4, 6 and 8)

6. (Amended) The system of claim 1, wherein the first electric power arrangement further comprises a connection to the of the second hydraulic fracturing unit to the one or more of the plurality of electric motors to deliver power to the first electric motors responsive to the failure or fault of the first engine-generator set.

8. (Amended) The system of claim 7, wherein the first electric power arrangement is connected to the 
wherein the electric power network is configured to switchably connect the of the second hydraulic fracturing unit to the one or more of the plurality of electric motors to deliver power to the first electric motors of the first hydraulic fracturing unit responsive to the failure or fault of the first engine-generator set of the first hydraulic fracturing unit.

9. (Previously Presented) The system of claim 7, further comprising a battery bank connected to the plurality of electric power arrangements, engine-generator sets of the plurality of electric power arrangements being configured to generate electric power from which the battery bank is chargeable, and 
wherein the electric power network 

14. (Amended) The system of claim 13, wherein the first electric power arrangement further comprises a connection to the utility power grid, and the electric 

16. (Amended) A method of fracturing a well, the method comprising: 
arranging a plurality of hydraulic fracturing units, each hydraulic fracturing unit comprising: 
a chassis; Page 5 of 14 54808886vlResponse to Non-Final Office Action Mailed August 20, 2021 U.S. Patent Application No.: 17/203,002 Altorney Docket No.: 111350.0158.4 (9) 
a reciprocating plunger pump connected to the chassis and configured to pump a fracturing fluid; 
a powertrain connected to the chassis and configured to power the reciprocating plunger pump, the powertrain including a direct drive gas turbine engine and a drivetrain, the direct drive gas turbine engine operable using two or more different types of fuel; and 
auxiliary equipment located onboard the chassis, the auxiliary equipment driven by a plurality of electric motors to support operation of the hydraulic fracturing unit including the reciprocating plunger pump and the powertrain; 
arranging one or more electric power arrangements to power the auxiliary equipment of the plurality of hydraulic fracturing units, each electric power arrangement comprising[[:]] an engine-generator set configured to generate electric power; 
arranging an electric power network to deliver electric power generated by at least one of the one or more electric power arrangements to the auxiliary equipment of the plurality of hydraulic fracturing units, the electric power network comprising an electric bus coupled to a first engine-generator set of a first hydraulic fracturing unit of one or more of the plurality of electric motors of the first hydraulic fracturing unit, 
the electric power network being switchably connectable to one or more of a utility power grid, a battery bank, or an and
the electric power network being configured to deliver electric power generated by the first engine-generator set to the one or more of of the first hydraulic fracturing unit (Examiner’s Note: see the italicized text above) to drive first auxiliary equipment of the first hydraulic fracturing unit and to be switchably connected to the one or more of the utility power grid, the battery bank, or the of the second hydraulic fracturing unit to deliver power to the one or more of the plurality of electric motors of the first hydraulic fracturing unit responsive to a failure or fault of the first engine-generator set; 

connecting a manifold to respective reciprocating plunger pumps of the plurality of hydraulic fracturing units, the manifold being configured to deliver fracturing fluid from the respective reciprocating plunger pumps to the well; 
affixing the electric bus of the electric power network to the manifold; 
Examiner’s Note: this has been incorporated into the statement that the network is arranged to deliver the generated power above)
operating a first powertrain of the first hydraulic fracturing unit to power a first reciprocating plunger pump of the first hydraulic fracturing unit to pump the fracturing fluid, and 
operating the first electric power arrangement to power the first auxiliary equipment.

19. (Amended) The method of claim 16, wherein the first electric power arrangement further comprises a connection to the utility power grid, and operating the first electric power arrangement includes connecting the electric power network to the utility power grid to deliver power to the one or more of the plurality of electric motors of the first hydraulic fracturing unit responsive to the failure or fault of the first engine-generator set.

20. (Amended) The method of claim 16, wherein the first electric power arrangement further comprises a battery bank configured to be charged by power generated by the first engine-generator set, and operating the first electric power arrangement includes connectingPage 7 of 1454808886vlResponse to Non-Final Office Action Mailed August 20, 2021 U.S. Patent Application No.: 17/203,002Attorney Docket No.: 111350.0158.4 (9)the first electric power arrangement to the battery bank to deliver power to the one or more of the plurality of electric motors of the first hydraulic fracturing unit responsive to the failure or fault of first the engine-generator set.

21. (Amended) The method of claim 16, wherein the first electric power arrangement further comprises a connection to the of the second hydraulic fracturing unit to deliver power to the one or more of the of the first hydraulic fracturing unit responsive to the failure or fault of the first engine- generator set.

22. (Amended) The method of claim 16, wherein the one or more electric power arrangements include a plurality of electric power arrangements, and arranging the plurality of electric power arrangements includes connecting each of the plurality of electric power arrangements to a respective chassis of each of the plurality of hydraulic fracturing units.

23. (Amended) The method of claim 16, wherein arranging the one or more electric power arrangements includes connecting the plurality of hydraulic fracturing units to the first electric power arrangement to supply power to the auxiliary equipment of the plurality of hydraulic fracturing units.

24. (Amended) The method of claim 23, further comprising connecting the first electric power arrangement to the of the second hydraulic fracturing unit to the one or more of the plurality of electric motors of the first hydraulic fracturing unit to deliver power to the one or more of the plurality of electric motors of the first hydraulic fracturing unit responsive to the failure or fault of the first engine-generator set of the first hydraulic fracturing unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  

CGF
December 3, 2021